395 F.2d 211
Francis Henderson ROBINSON, Appellant,v.UNITED STATES of America, Appellee.
No. 25547.
United States Court of Appeals Fifth Circuit.
May 28, 1968.

Joe J. Harrell, Pensacola, Fla., M. A. Marsal, Mobile, Ala., Harrell, Caro, Middlebrooks & Wiltshire, Pensacola, Fla., for appellant.
Clinton Ashmore, U. S. Atty., C. W. Eggart, Jr., Asst. U. S. Atty., Pensacola, Fla., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
The principal contention urged by the appellant here is that the trial court erred in admitting in evidence in his trial for violating federal liquor statutes a conviction for larceny which occurred many years previously. The trial court, of course, charged the jury that this evidence could be considered only "in determining the credibility of [Robinson's] testimony when he took the stand and testified in the trial of the case today; then it has that limited function only".


2
We do not need to decide whether the evidence of this previous conviction dealt with a matter so remote as to render it inadmissible if standing alone, because there was further evidence of a conviction in 1960 for a liquor violation, which the jury could consider in conjunction with the earlier conviction as bearing on the credibility of Robinson as a witness in his own behalf.


3
The judgment is affirmed.